87 F.3d 1318
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose M. GARCIA, Plaintiff-Appellant,v.Barbara ANDERSON;  Therese Stokan;  Marjan Stankovic;  DickSkates;  Phyllis Ellis, et al., Defendants-Appellees.
No. 94-35997.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Former Washington state prisoner Jose M. Garcia appeals pro se the district court's summary judgment of his 42 U.S.C. § 1983 action alleging deliberate indifference by prison officials in providing medical care for his chronic back condition.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo, Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995), and we affirm for the reasons stated by the magistrate judge's report and recommendation, adopted in full by the district court.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent Garcia's seeks injunctive relief, those claims are moot due to Garcia's deportation